PER CURIAM.
Appellant, Leon J. Noel, Jr., was charged, tried by jury, and found guilty of second-degree murder of his wife. The trial court sentenced appellant to six months to fifteen years in the state penitentiary.
Appellant raises two points on this timely appeal. The first point is whether the trial court erred in permitting the state to introduce into evidence in its case in chief photographs of the victim taken at the medical examiner’s office. We find that the photographs were relevant and material to prove the state’s case. The appellant had given certain pretrial statements to the investigating officer to the effect that he had shot his wife in self-defense. See State v. Wright, Fla.1972, 265 So.2d 361. Therefore, we affirm the trial court’s ruling as to point one.
As to point two, appellant contends that the trial court erred in failing to rein-*183struct the jury, after they had begun to deliberate, on the definitions of justifiable and excusable homicide, when the jury requested the trial court to reinstruct on second-degree murder, third-degree murder and manslaughter. Appellant did not properly present this point for appellate review. Appellant did not request that the jury be reinstructed on the definition of justifiable and excusable homicide nor did he object to the trial court’s failure to so reinstruct. Therefore, the trial court’s failure to rein-struct, not being a fundamental error, was not reviewable on appeal. Jackson v. State, Fla.App.4th, 1975, 207 So.2d 232. Having carefully examined point two we also affirm the trial court’s ruling on that point. See, also, DeLaine v. State, Fla. 1972, 262 So.2d 655, and State v. Wilson, Fla.1973, 276 So.2d 45.
Accordingly, the judgment and sentence are
Affirmed.
BOARDMAN, Acting C. J., and GRIMES and SCHEB, JJ„ concur.